Citation Nr: 1811471	
Decision Date: 02/23/18    Archive Date: 03/06/18

DOCKET NO.  14-03 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral shoulder disability.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a left calf disability.

5.  Entitlement to service connection for migraine headaches.

6.  Entitlement to a rating in excess of 10 percent for a peripheral nerve disorder of the left upper extremity associated with service-connected residuals of a left wrist ulnar styloid avulsion fracture (dominant).

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Baskerville, Counsel		


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1988.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

In March 2014, the Veteran testified at a hearing before a Veterans Law Judge.  A copy of the hearing transcript is associated with the claims file.  The Veteran was notified that the Veterans Law Judge who conducted the hearing was no longer employed at the Board and that the Veteran had a right to another hearing before a Veterans Law Judge who would participate in any decision made on his appeal.  However, the Veteran has not indicated that he wishes to have an additional hearing.  Therefore, the Board will proceed with merits of the claims.  

All issues except the issue of entitlement to a rating in excess of 10 percent for a peripheral nerve condition are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).





FINDING OF FACT

Throughout the entire period on appeal, the Veteran's peripheral nerve condition of the left upper extremity (dominant) has been manifested by symptoms of tingling; numbness, intermittent pain, difficulty gripping things, wrist shaking upon awakening and incomplete paralysis.  There is evidence of no more than moderate incomplete paralysis of the musculocutaneous nerve.  


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for peripheral nerve condition of the left upper extremity have not been met or approximated.  38 U.S.C. §§ 1155, 5103, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 4.40, 4.45, 4.124a, DC 8517 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  

The Veteran in this case has not referred to any deficiencies in the VA's duty to notify.  He has, however, raised the issue of the VA examiner making statements which implied that he was biased against the Veteran.  In that regard, the Veteran testified at the March 2014 Board hearing that when he reported for the VA examination, the examined stated, "I don't know about you guys coming in here to get more money and you look like you're in pretty good shape."  The Board has noted the Veteran's objections to what he considered inappropriate statements by the examiner.  However, the Veteran was afforded an examination after the March 2014 Board hearing which provided assessments of the severity of the Veteran's peripheral nerve disability.  Therefore, the Board finds that any deficiency related to the previous examination report was cured by a subsequent adequate VA examination.  Further, the Board has considered the Veteran's lay statements in addition to the medical evidence in its analysis.  

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-130 (2000).

II.  Increased Rating 

The Veteran seeks a higher disability rating for his service-connected peripheral nerve disability related to his left wrist.  

Diagnostic Code 8517 provides the rating criteria for paralysis of the musculocutaneous nerve.  Complete paralysis of the nerve is rated as 30 percent for the major forearm and 20 percent of the minor.  Disability ratings of 20 percent, 10 percent and non-compensable are assignable for incomplete paralysis which is severe, moderate, or mild in degree for the major and minor forearm respectively. 38 C.F.R. § 4.124a, DC 8517.

In rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. Id.  The ratings for peripheral nerves are for unilateral involvement; when bilateral, they are combined with application of the bilateral factor.  Id.


The Veteran was afforded a VA peripheral nerve conditions examination in June 2013 where he endorsed symptoms of moderate intermittent pain; paresthesias and numbness.  The examiner noted no evidence of muscle atrophy and decreased sensory function in the left hand/fingers.  The examiner further noted that the Veteran had mild incomplete paralysis of the musculocutaneous sensory nerve of the upper extremity.  The examiner noted the Veteran's x-ray results which indicated minimal degenerative joint disease of the left hand and wrist.  The examiner opined that during a flare up or upon repeated use, the Veteran could suffer a limitation in the functional ability of the left wrist joint.  The examiner noted that the Veteran was able to perform a limited amount of physical and sedentary labor.  

In October 2013, the Veteran was afforded a VA wrist examination where the examiner noted the Veteran's 1986 diagnosis of residuals of left wrist ulnar styloid avulsion fracture.  The Veteran reported pain in the wrist during cold weather; decreased range of motion in the mornings and a constant dull ache.  He also reported a weakened grip with repetitive use.  

At the March 2014 Board hearing, the Veteran testified that his wrist pain is severe at night; his hand shakes uncontrollably some nights and it is difficult from him to hold a writing utensil for a long period of time.  He further testified that he is left hand dominant and when he wakes in the morning, it is very hard to move his left wrist.  He said manual labor further aggravates his pain; he experiences weakness and sometimes drops things.  

The Veteran was most recently afforded a VA examination in June 2017 where he reported that his wrist continues to bother him at night and tingles.  He denied being currently treated by his private provider for the condition or ever being seen by neurology.  The Veteran reported that he was left hand dominant and suffered from moderate intermittent pain, paresthesias, and numbness of the left wrist.  He denied constant pain.  The examiner noted that the Veteran had normal wrist extension and no muscle atrophy  The reflex examination revealed normal results and the sensory examination revealed normal results, with the exception of decreased sensory in the left hand/fingers.  There was incomplete paralysis of the left musculocutaneous nerve.  Although the Veteran had a scar related to his condition, its total area was not equal to or greater than 39 square centimeters.  

Based on the foregoing, the Board finds that the evidence of record does not support a rating in excess of 10 percent for the Veteran's peripheral nerve disability.  In that regard, there is no evidence that there is severe incomplete paralysis of the musculocutaneous nerve.  The Board assigns probative value to both the VA examination reports and the Veteran's lay statements.  The July and October 2013 and June 2017 reports indicate that the Veteran reported intermittent pain at certain times of the day; tingling, numbness, and inability to grip things for extended periods of time.  The mere fact that the Veteran is able to use his wrist and grip things means that there is no complete paralysis present.  Since there is incomplete paralysis, the issue is whether it rises to the level of severe.  The Board finds that there is no competent evidence of severe incomplete paralysis.  

As indicated above, the Rating Schedule provides that "when the [neural] involvement is wholly sensory, the rating should be for [ ] mild, or at most, [ ] moderate" incomplete paralysis.  38 C.F.R. § 4.124a.  The Veteran's peripheral nerve disability is primarily manifested by sensory involvement (pain, numbness, tingling, decreased sensation) without any evidence of organic changes such as loss of reflexes, muscular atrophy, or trophic changes.  While the Veteran contends that his disability is manifested by severe pain at night, the competent and probative medical evidence, which considers both subjective and objective findings, demonstrates that his symptomatology more closely approximates moderate incomplete paralysis.

The Veteran is competent to report observable symptoms, such as pain, numbness, and tingling.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, the competent medical evidence, which offers detailed, specialized determinations relating to the rating criteria, is the most probative evidence with regard to evaluating the pertinent symptoms.  The lay testimony has been considered together with the probative medical evidence in clinically evaluating the severity of the Veteran's current symptomatology.

For these reasons, the Board finds the preponderance of the evidence weighs against entitlement to a disability rating in excess of 10 percent for the peripheral nerve disability of the left upper extremity.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for a peripheral nerve disorder of the left upper extremity associated with service-connected residuals of a left wrist ulnar styloid avulsion fracture (dominant) is denied.  


REMAND

In November 2015, the Board remanded the matters for, amongst other things, authorization of release of several private treatment records and records related to the Veteran's civilian police officer position.  In June 2016, the RO sent the Veteran a letter requesting authorization to a "Mount Snow" address.  The Veteran did not complete and return the requisite forms and no additional non- VA records have been associated with the Veteran's claims folder since the remand.  However, in a September 2017 Report of General information, the Veteran reported that the address on file was incorrect and provided a different address other than the Mount Snow address.  As it appears the Veteran never received the earlier letter regarding the development of his claim, the Board finds that another remand is necessary to permit the Veteran to respond to the development letter. 

At the Board hearing, the Veteran testified that his back and knees would limit him from working.  As the Board has remanded the issues of entitlement to service connection for a bilateral knee disability and a low back disability, the Board finds that the claim for entitlement to TDIU must be remanded as well as it is inextricably intertwined with the service connection matters.  

Accordingly, the case is REMANDED for the following action:

1.  Verify the Veteran's address (a June 2016 a letter was sent to incorrect address; correct address in September 2017 Report of General Information) and resend the development letter and accompanying Authorization and Consent to Release Information (VA Form 21-4142) to allow VA to obtain the following records on the Veteran's behalf:

(a)  all records of evaluation and treatment associated with a 1998 worker's compensation claim for a right knee injury while participating in Reno Police Department training;

(b)  all records or evaluation and treatment associated with a 2011/2012 worker's compensation claim pertaining to the right knee and/or low back;

(c)  all records from Reno Orthopaedic Clinic since establishing care (there are some records associated with the claims folder but do not date back to when Veteran reported first seeking treatment in 1996);

(d)  all records from Ralston Family Physicians since establishing care;

(e)  all records from Quail Surgical & Pain Management Center since establishing care; 

(f)  all physical examination reports from the Veteran's former employer, Reno Police Department; and


(g)  any other medical records pertinent to evaluation and treatment for the knees, shoulders, low back, left calf, and migraine headaches.

If, after making reasonable efforts to obtain non-VA records the AOJ is unable to secure same, the AOJ must notify the Veteran and (a) identify the specific records the AOJ is unable to obtain; (b) briefly explain the efforts that the AOJ made to obtain those records; (c) describe any further action to be taken by the AOJ with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  

2.  After ensuring that the requested actions are completed, and undertaking any additional development action that is deemed warranted, adjudicate the claims on the merits, including the inextricably intertwined claim of entitlement to a TDIU.  If the benefits sought are not fully granted, furnish the Veteran and his representative a supplemental statement of the case (SSOC), before the electronic claims file is returned to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


